930 F.2d 35
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jerry GABLE, Defendant-Appellant.
No. 90-2063.
United States Court of Appeals, Tenth Circuit.
April 4, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
EBEL, Circuit Judge.


1
On December 29, 1989, defendant-appellant Jerry Gable entered a guilty plea to one count of executing and attempting to execute a scheme to defraud a bank in violation of 18 U.S.C. Secs. 2, 1344 (1988).  On March 9, 1990, the district court sentenced Gable to a term of imprisonment of ten months.  The issue on appeal is whether the district court erred in imposing this sentence.1


2
Gable concedes in his brief to this court that the district court properly applied the federal sentencing guidelines in arriving at this sentence and that the sentence was within the range permitted by these guidelines.  He also does not contend that his sentence was otherwise in violation of law.  Under these circumstances, we have no jurisdiction to review the district court's decision to impose a sentence within the guidelines' range.    See United States v. Richardson, 901 F.2d 867, 870 (10th Cir.1990);  United States v. Davis, 900 F.2d 1524, 1529-30 (10th Cir.), cert. denied, 111 S.Ct. 155 (1990).  Accordingly, this appeal is DISMISSED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3


1
 After examining the briefs and appellate record, the panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument